DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2019 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 2, “is provided” should be deleted (note: the language of the Abstract should be clear and concise and should not repeat information given in the title and should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
	In the Abstract, 2nd to last line, --an-- should be added before “optimum”.
	In par. [0077], “10is” should be changed to --10 is--.

	In par. [00217], line 3, “532” should be changed to --932--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "922A" (see e.g. par. [00203]) and "922B" (see e.g. par. [00218]) have both been used to designate “pivoting device”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "922" (see e.g. par. [00174]) and "922B" (see e.g. par. [00223]) have both been used to designate “motion device”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “922” has been used to designate “motion device” (see e.g. par. [00212]) and “wall” (see e.g. par. [00198]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "922" (see e.g. par. [00198]) and "920" (see e.g. par. [00212]) have both been used to designate “wall”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “922B” has been used to designate “vane orientation device” (see e.g. pars. [00213]), “pivoting device” (see e.g. par. [00218]), “servo” (see e.g. par. [00218]), “motion device” (see e.g. par. [00223]).
The drawings are objected to for the following informalities:
-in Figure 19A, “	TO” (last instance in box 1014) should be deleted;
-in Figure 19B, “WALL POSITION WALL POSITIONS” (box 1028) should be revised for grammar;
	-in Figure 19B, “AND” (box 1030) should be deleted.
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Claim Objections
Claims 1-20 are objected to because of the following informalities:   
In claim 1, line 1, “the” before “flow” should be deleted (to improve the formality of the claim).
In claim 1, line 8, --a-- should be added before “blower wheel”.
In claim 1, lines 10-11, “the plurality of selectable rotational speeds” should be changed to --a plurality of rotational speeds-- (to use consistent terminology - see lines 9-10).
In claim 1, line 11, “the” (before “plurality”) should be changed to --a-- (to use consistent terminology - see lines 6-7).
In claim 1, line 12, “one of said” should be changed to --selected one of a-- (to use consistent terminology - see lines 6-7).
In claim 1, line 13, “one of said plurality of selectable” should be changed to --selected one of a plurality of-- (to use consistent terminology - see lines 9-10).
In claim 1, line 19, --a-- should be added before “minimal” (for grammar).
In claim 1, line 19, “minimal” should be changed to --minimum of the-- (to improve the formality of the claim - see line 12).
In claim 1, line 20, “that” should be changed to --the-- (for grammar / clarity).
In claim 1, 3rd to last line, --one-- should be added before “optimum” (to use consistent terminology - see lines 18-19).
In claim 1, 2nd to last line, --wheel-- should be added after “blower” (to use consistent terminology - see line 8).
claim 1, last line, --one-- should be added before “optimum” (to use consistent terminology - see line 19).
In claim 4, line 2, “include” should be changed to --includes-- (for grammar).
In claim 5, line 1, “a” should be deleted (for grammar).
In claim 6, line 1, the colon should be changed to a comma (for grammar).
In claim 7, line 3, --said-- should be added before “second” (for grammar / clarity).
In claim 7, line 3, “the” (before “said first”) should be deleted (for grammar).
In claim 7, line 9, “that” should be changed to --the-- (for grammar / clarity).
In claim 7, line 13, --one-- should be added before “optimum” (to use consistent terminology - see line 7).
In claim 7, line 13, “for” should be deleted (for grammar).
In claim 7, last line, --wheel-- should be added after “blower” (to use consistent terminology - see claim 1, line 8).
In claim 7, last line, --one-- should be added before “optimum” (to use consistent terminology - see claim 1, line 19).
In claim 10, line 2, “comprises” should be changed to --comprising-- (for grammar).
In claim 10, line 10, “that” should be changed to --the-- (for grammar / clarity).
In claim 10, line 12, --one-- should be added before “optimum” (to use consistent terminology - see lines 8-9).
In claim 10, 3rd to last line, --one-- should be added before “optimum” (to use consistent terminology - see claim 1, lines 18-19).
In claim 10, 3rd to last line, “for” should be deleted (for grammar).
In claim 10, 2nd to last line, --wheel-- should be added after “blower” (to use consistent terminology - see claim 1, line 8).
In claim 10, 2nd to last line, --one-- should be added before “optimum” (to use consistent terminology - see claim 1, line 19).
In claim 11, line 1, “the” should be deleted (to improve the formality of the claim).
claim 11, lines 10-11, “the selected one of the plurality of selectable rotational speeds” should be changed to --the selected one of a plurality of rotational speeds-- (to use consistent terminology - see lines 9-10).
In claim 11, line 11, “the” (before “plurality”) should be changed to --a-- (to use consistent terminology - see lines 6-7).
In claim 11, lines 12-13, “one of said plurality” should be changed to --selected one of a-- (to use consistent terminology - see lines 6-7).
In claim 11, line 13, “one of said plurality of selectable” should be changed to --selected one of a plurality of-- (to use consistent terminology - see lines 9-10).
In claim 11, line 26, “and one optimum blade angular position” should be deleted (for grammar).
In claim 11, line 27, --a-- should be added before “minimal” (for grammar).
In claim 11, line 27, “minimal” should be changed to --minimum of the-- (to improve the formality of the claim - see line 12).
In claim 11, line 27, “that” should be changed to --the-- (to improve the formality of the claim).
In claim 11, line 29, --one-- should be added before “optimum” (to use consistent terminology - see line 25).
In claim 11, line 30, --one-- should be added before “optimum” (to use consistent terminology - see line 25).
In claim 14, line 10, “that” should be changed to --the-- (to improve the formality of the claim).
In claim 14, line 12, --one-- should be added before “optimum” (to use consistent terminology - see lines 8-9).
In claim 14, line 14, --one-- should be added before “optimum” (to use consistent terminology - see claim 11, line 25).
In claim 14, 2nd to last line, “for” should be deleted (for grammar).
claim 14, last line, --one-- should be added before “optimum” (to use consistent terminology - see claim 11, line 25).
In claim 20, line 1, “the” should be deleted.
In claim 20, line 20, --a-- should be added before “minimal” (for grammar).
In claim 20, line 20, “minimal” should be changed to --minimum of the-- (to improve the formality of the claim - see line 15).
In claim 20, line 21, “that” should be changed to --the-- (to improve the formality of the claim).
In claim 20, last line, --one-- should be added before “optimum” (to use consistent terminology - see line 20).
Claims 2, 3, 8, 9, 12, 13, 15-19 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an air flow device” (claim 1), “a motion device” (claims 1, 11, and 20), “a signaling device” (claims 1 and 11), “an angular orientation device” (claims 7 and 11), “a vane orientation device” (claims 10 and 14), “a fluid moving member” (claims 11 and 20), “a fluid flow device” (claim 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “a motion device”: a servo motor or a shape memory alloy wire.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “a signaling device”: a master controller, an input/output device or a smart device, for example an, I-Phone, an android phone, a laptop or a notebook.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “an angular orientation device”: the assembly of a multiplier, an actuation wire, mechanical linkage (i.e., links / arms), and a battery.
A review of the specification raises doubt as to the corresponding structure for the 35 U.S.C. 112(f) “a vane orientation device” as described in the corresponding 35 U.S.C. 112(b) rejection stated below. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “a fluid moving member”: an impeller.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “a fluid flow device”: a pump, blower, or fan.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “each of combination of the selected one of the plurality of selectable rotational speeds and the selected one of the plurality of distinct wall positions” (lines 10-11) renders the claim indefinite since it is semantically unclear (i.e., due to “each of combination of”) and since it does not conform to proper antecedent basis practice (i.e., insofar as “each of combination” is intended to mean “each combination”, which has not been antecedently established). Due to dependency, this rejection also applies to claims 2-10.

In claim 1, the limitation recited as “one optimum wall position” (lines 18-19) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of distinct wall positions” (lines 6-7) or introducing a new limitation. Due to dependency, this rejection also applies to claims 2-10.

In claim 1, the limitation recited as “one optimum rotational speed” (line 19) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of rotational speeds” (lines 9-10) or introducing a new limitation. Due to dependency, this rejection also applies to claims 2-10.

In claim 6, there is no antecedent basis for the limitation recited as “said second blade” (line 2), thereby rendering indefinite the structure implied thereby and, thus, the metes and bounds of the invention.

In claim 7, the limitation recited as “one optimum wall position” (line 7) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, lines 18-19) of the same name or introducing a new limitation.

In claim 7, the limitation recited as “one optimum blade angular position” (lines 7-8) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of blade angular positions” (lines 4-5) or introducing a new limitation.

In claim 7, the limitation recited as “one optimum rotational speed” (line 8) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, line 19) of the same name or introducing a new limitation.

In claim 7, the limitation recited as “minimal energy usage rate” (lines 8-9) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, lines 19-20) of the same name or introducing a new limitation.

In claim 7, the limitation recited as “relative to said optimum blade angular position relative to said wheel body” (lines 11-12) is semantically / grammatically unclear, thereby rendering indefinite the metes and bounds of the invention.

In claim 7, the limitation recited as “a wall position signal” (lines 8-9) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, lines 20-21) of the same name or introducing a new limitation.

In claim 7, the limitation recited as “a rotational speeds signal” (2nd to last line) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, 2nd to last line) of the same name or introducing a new limitation.

In claim 10, the limitation recited as “a vane orientation device” renders the claim indefinite since the structure corresponding to this 112(f) limitation is not specified. The specification does not identify the structure corresponding to “vane orientation device”, the associated reference character 922B shown in Figure 18 does not identify a unique element (note: the arrow for reference character 922B points to a dashed-outline that is also identified as battery 929B), and the associated reference character 922B is associated with other monikers (i.e. “pivoting device” (par. [00218]), “servo” (par. [00218]), “motion device” (par. [00223]).

In claim 10, the limitation recited as “one optimum wall position” (line 8) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, lines 18-19) of the same name or introducing a new limitation.

In claim 10, the limitation recited as “one optimum dampener vane position” (lines 8-9) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of dampener vane positions” (lines 5-6) or introducing a new limitation.

In claim 10, the limitation recited as “one optimum rotational speed” (line 9) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, line 19) of the same name or introducing a new limitation.

In claim 10, the limitation recited as “minimal energy usage rate” (lines 9-10) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, lines 19-20) of the same name or introducing a new limitation.

In claim 10, the limitation recited as “a wall position signal” (lines 12-13) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, lines 20-21) of the same name or introducing a new limitation.

In claim 10, the limitation recited as “a rotational speeds signal” (2nd to last line) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 1, 2nd to last line) of the same name or introducing a new limitation.

In claim 11, there is no antecedent basis for the limitation recited as “said assembly” (line 2), thereby rendering indefinite the metes and bounds of the invention. Due to dependency, this rejection also applies to claims 12-19.

In claim 11, the limitation recited as “each of combination of the selected one of the plurality of selectable rotational speeds and the selected one of the plurality of distinct wall positions” (lines 10-11) renders the claim indefinite since it is semantically unclear (i.e., due to “each of combination of”) and since it does not conform to proper antecedent basis practice (i.e., insofar as “each of combination” is intended to mean “each combination”, which has not been antecedently established). Due to dependency, this rejection also applies to claims 12-19.

In claim 11, the limitation recited as “and to said, said to said angular orientation device” (lines 21-22) is semantically / grammatically unclear, thereby rendering indefinite the metes and bounds of the invention. Due to dependency, this rejection also applies to claims 12-19.

In claim 11, the limitation recited as “one optimum wall position” (line 25) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of distinct wall positions” (lines 6-7) or introducing a new limitation. Due to dependency, this rejection also applies to claims 12-19.

In claim 11, the limitation recited as “one optimum rotational speed” (line 25) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of claims 12-19.

In claim 11, the limitation recited as “one optimum blade angular position” (lines 25-26) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of blade angular positions” (lines 19-20) or introducing a new limitation. Due to dependency, this rejection also applies to claims 12-19.

In claim 11, there is no antecedent basis for the limitation recited as “the optimum angular orientation” / “[the] angular orientation” (last line), thereby rendering indefinite the metes and bounds of the invention. Due to dependency, this rejection also applies to claims 12-19.

In claim 14, the limitation recited as “one optimum wall position” (line 8) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, line 25) of the same name or introducing a new limitation.

In claim 14, the limitation recited as “one optimum dampener vane position” (lines 8-9) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of dampener vane positions” (lines 5-6) or introducing a new limitation. 

In claim 14, the limitation recited as “one optimum rotational speed” (line 9) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, line 25) of the same name or introducing a new limitation.

In claim 14, the limitation recited as “one optimum blade angular position” (lines 9-10) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, lines 25-26) of the same name or introducing a new limitation.

claim 14, the limitation recited as “minimal energy usage rate” (line 10) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, line 27) of the same name or introducing a new limitation.

In claim 14, the limitation recited as “a wall position signal” (line 13) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, line 28) of the same name or introducing a new limitation.

In claim 14, the limitation recited as “an angular orientation signal” (line 14) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, lines 30-31) of the same name or introducing a new limitation.

In claim 14, the limitation recited as “the optimum angular orientation” (3rd to last line) is unclear since there is no antecedent recitation providing a definition and/or since it is not associated with any of the other claim limitations, thereby rendering indefinite the metes and bounds of the invention.

In claim 14, the limitation recited as “a rotational speeds signal” (2nd to last line) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, line 29)(note: “speeds” is considered to be a misspelling of “speed”) of the same name or introducing a new limitation.

In claim 15, the limitation recited as “minimal energy usage rate” (last two lines) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, line 27) of the same name or introducing a new limitation.

claim 19, the limitation recited as “minimal energy usage rate” (last line) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (see claim 11, line 27) of the same name or introducing a new limitation.

In claim 20, the limitation recited as “securing the motion device… at a plurality of wall positions” (lines 7-8) renders the claim indefinite in light of the disclosure indicating that motion device is secured to only one position. It is understood from the disclosure that “motion device” permits altering the position of “wall” - however, this functionality is not recited by the instant language. Furthermore, it is unclear if and/or how “a plurality of wall positions” relates to the antecedent limitation “a selectable plurality of positions” (lines 4-5).

In claim 20, the limitation recited as “rotational speeds” (line 15) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of rotational speeds” or introducing a new limitation.

In claim 20, the recitation “defining an energy usage rate for the motor… wall position wall positions defining an energy usage rate for the motor” (lines 15-16) renders the claim indefinite since it is semantically / grammatically unclear.

In claim 20, the limitation recited as “wall positions” (line 15) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of wall positions” (lines 7-8) or introducing a new limitation.

In claim 20, the limitation recited as “one optimum wall position” (lines 19-20) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of wall positions” (lines 7-8) or introducing a new limitation.

claim 20, the limitation recited as “one optimum rotational speed” (line 20) renders the claim indefinite since it is unclear if it is included within the antecedent limitation “a plurality of rotational speeds” (lines 10-11) or introducing a new limitation.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for allowance: the prior art neither anticipates nor renders obvious the combination of limitations that includes “said controller calculating a combination of one optimum wall position and one optimum rotational speed to provide for minimal energy usage rate at that selected one of a plurality of air flow rates, said controller sending a wall position signal to said motion device to move said wall to the optimum wall position and for sending a rotational speeds signal to said motor to rotate the blower at the optimum rotational speed” (claim 1, as far as it is clear and definite), “said controller calculating a combination of one optimum wall position, one optimum rotational speed and one optimum blade angular position and one optimum blade angular position to provide for minimal energy usage rate at that selected one of a plurality of fluid flow rates, said controller sending a wall position signal to said motion device to move said wall to the optimum wall position, sending a rotational speed signal to said motor to rotate the fluid moving member at the optimum rotational speed and sending an angular orientation signal to said angular orientation device to rotate the plurality of blades at the optimum angular orientation” (claim 11, as far as it is clear and definite), “utilizing the controller to calculate a combination of one optimum wall position and one optimum rotational speed to provide for minimal energy usage rate at that selected one of a plurality of fluid flow rates; sending a wall position signal to said motion device to move said wall; and sending a rotational speeds signal to said motor to rotate the fluid moving member at the optimum rotational speed” (claim 20, as far as it is clear and definite).
June et al. (US 8,641,361 - hereafter referred to as June; see IDS submission) discloses a blower comprising a plurality of guide vanes (412; analogous to the instantly claimed “wall”) that 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745